Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.
 Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive. 
In the After Final Consideration Program Decision mailed on 12/14/2021, Examiner entered the claim amendments into record and elucidated that the previous 112(b) rejection was overcome, however the prior art still taught the claimed invention. Applicant’s Amendments submitted on 12/20/2021 did not reflect the claim amendments which had been entered in the AFCP 2.0 Program Decision, nor did Applicant’s Arguments reflect Examiner’s assertions regarding the prior art. In regards to the subject matter within the current claims, specifically regarding the center of area limitations, Examiner wrote the following in the Advisory Action mailed on 12/14/2021:
“The amendments were not deemed to overcome the prior art of the record…” and “Heusel discloses in at least paragraphs [0065] and [0020]-0021] that the machine tool may operate as a function of the workpiece dimensions, including 

It is noted that the above assertions are not congruous with Applicant’s Assertions that “Examiner Markman also noted that her analysis applies only to center of mass, and not to the center of area of the workpiece”. However, Examiner has provided further clarification and interpretation below regarding the amendments to the claims. 
Regarding Applicant’s Arguments that Imaya does not teach arranging components of a machine so that a push-out piston either coincides with or is inclined in a direction toward the centroid…where the centroid positon of the workpiece part deviates from a center of area of the workpiece part, Examiner has carefully considered but respectfully points out that this language is not within the claims. Specifically, there is no recitation of “inclined”, and the limitation directed towards positional deviation recites a center of area of an area of the workpiece part. For these reasons, Examiner has provided an updated grounds of rejection below with additional clarifications. 
Claim Interpretation
Independent claim 1 incudes limitations which have several possible interpretations and, for clarification of the record, Examiner has provided insight herein. 
A first limitation, (i), recites: 
a machining head configured to cut free a workpiece part from the workpiece such that a center of area of an area (1) of the workpiece part that is surrounded by an external contour line that defines an outer border of the workpiece part, deviates from a centroid of the external contour line (2); 
	
	When considering the above limitation (i), Reference Drawing 1 below may disclose the claim limitation. 

    PNG
    media_image1.png
    432
    1063
    media_image1.png
    Greyscale

Reference Drawing 1
	Examiner also notes the location of “a center of area of an area of the workpiece part” (1) may be located at any position on the workpiece part except for that which is excluded by the structure required of limitation (2), i.e. the center of area of an area must deviate from the centroid and the area must be within the external contour line. 
	
	A second (ii) limitation recites:

	a controller that is configured to arrange components of the machine so that the push-out position either coincides with the centroid of the external contour line (2) that defines the outer border of the workpiece part or is offset from the center of area of the workpiece part (3) in a direction toward the centroid of the external contour line of the workpiece part.  


Regarding the second alternative, if limitation (3) were antecedently referring to and narrowing limitation (1), the push-out position would be located offset from (3/1) and in a direction toward (2). Examiner asserts that the secondary reference, Imaya, teaches this limitation as elucidated in the 35 U.S.C. 103 rejection below, as the assist gas jet temporarily stops at locations along the pathway to provide a pulsing pressure to eject a workpiece part, wherein the location of these ‘stops’ are in a direction toward centroid (O). 
However, under an alternative interpretation of the claims, the center of area of the workpiece part (3) need not necessarily narrow the center of area of an area of the workpiece part (1); these two may be considered structurally different. The recitations of these features, i.e. centroids or centers of area, are inherent properties of objects, such as axes or surfaces. Then, therein lies three locations: a center of area of an area, a centroid, and the center of area of the workpiece part. Examiner asserts that the secondary reference, Imaya, also teaches this limitation as the assist gas jet may be actuated at a position near the centroid (O), continuously along a pathway, and at temporary stops along the pathway to provide a pulsing pressure; see [0030], [0038]. 
Calculating a Region or Load’s Center of Area: Centroids NPL Reference and Merriam Webster’s NPL Reference. As Examiner found no explicit definition of the above terms within the disclosure, i.e. Applicant acting as a lexicographer, Examiner applied the broadest reasonable interpretation: therein lies two requirements to meet the functional language of the claim: the push-out position must be offset from the center of area and in a direction toward the centroid, i.e. offset and in a direction towards one location. This interpretation also meets the requirements of Limitation (i), because if limitation (3) were not narrowing limitation (1), then (3) need not deviate from (2). Examiner asserts that Imaya teaches this, as the movement of the gas assist get is along a pathway toward centroid (O); see Figure 2 and combination statement below. 
 Examiner notes that Applicant argues, on page 8 in the response filed 12/20/2021, that Imaya “does not teach arranging components so that the push-out piston either coincides with or is inclined in a direction toward the centroid…”. However, the claim language does not require the narrower interpretation of “inclined”, but only the recited “in a direction toward…”. 
In light of the above, Examiner has given the below prior art rejections under broadest reasonable interpretation(s). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heusel (US 20090010731) in view of Imaya (US 20160297033). 
Regarding claim 1, Heusel discloses a machine for separative machining of a plate-shaped workpiece,3 the machine comprising: 
a first movement drive to move the plate-shaped workpiece in a first direction (see paragraphs [0041], [0042] regarding the workpiece 2 being displaced in , the first movement drive including a first bearing face configured to bear at least a first part of the plate-shaped workpiece and a second bearing face configured to bear at least a second part of the plate-shaped workpiece (wherein the holding device 6 comprises planar workpiece support 5, which bears opposing sides of workpiece 2, see Figure 1, as well as clamps 7 and plate 16); 
a machining head configured to cut free a workpiece part from the workpiece (please see laser machining head 4 and punch apparatus 3, wherein [0043] discloses that the machining head 4 is activated to cut a rectangular workpiece part 12 completely free from workpiece 2) such that a center of area of an area of the workpiece part that is surrounded by an external contour line that defines an outer border of the workpiece part, deviates from a centroid of the external contour line (wherein this functional language is directed towards a structure of a workpiece part; wherein [0049] discloses lengths L1 and L2 of the workpiece part; see also Figure 1 depicting a workpiece part in a rectangular format; wherein Examiner provides Reference Drawing 1 below regarding interpretation of this limitation); 
a second movement drive to move the machining head of the machine in a second direction (wherein [0005] discloses that the control unit is used to control the movement of the punch apparatus and laser machining head 4); 
two workpiece bearing supports to hold the plate-shaped workpiece, the two workpiece bearing supports being separated from each other by a gap that extends along the second direction (Z axis, Figure 2A) between the two workpiece bearing supports (please see gap in Figures 2a-2c and 6a, as well as the disclosure of [0045], [0066]; see sections 17a and 17b separated by the gap); and 
a push-out piston having a push-out rod, wherein the push-out rod is movable at least in the second direction within the gap to be positioned at a predefined push-out position (wherein [0042] discloses that the punch apparatus is movable in a Z direction within the area of the opening 10; please also see Figures 7A and 7B; see also [0025, 0026], see also paragraphs [0051], [0068]; wherein [0063] and [0064] disclose that the operation using the punch apparatus can be used to discharge workpiece parts in regions 11 and 9; see also workpiece part 12 and positions W1, W2; see also [0021-0023]); and
a controller that is configured to arrange components of the machine (wherein [0005] discloses a control unit for controlling the positions of the workpiece; see also [0021], [0022], [0049], [0055]).
However, Heusel does not explicitly teach that the controller is configured to meet the functional limitations of arranging the components of the machine so that the push-out position either coincides with the centroid of the external contour line that defines the outer border of the workpiece part, or is offset from the center of area of the workpiece part in a direction toward the centroid of the external contour line of the workpiece part.  
However, from the same or similar field of endeavor of processing workpiece parts from larger workpieces, Imaya teaches that the center position O (or the centroid position) of a cutout of a workpiece is calculated by a controller, and wherein the controller controls the operations of a processing head, see [0043-0044]. The near the center position to jet gas and apply pressure (operation C); see paragraphs [0030] and [0038]. Paragraphs [0030-0032] also teach that the jetting of gas may be continuously applied along the pathway of operations A to G, shown in Figure 2, wherein the center position (O) is along the pathway. Thus, Imaya teaches that the controller is configured to arrange the processing head such that the position where the assist gas jet applies pressure, i.e. analogous to the push-out position of the piston rod of Heusel, coincides with the centroid (O, Figure 2) of the external contour line (3) that defines the outer border of the workpiece part (7) Imaya also teaches the recited alternative of the position being offset from the center of area of the workpiece part in a direction toward the centroid of the external contour line of the workpiece part, as the pressure applied by the assist gas jet takes place in multiple positions during temporary stops, specifically noting near the center position O throughout the above cited paragraphs. 
One would be motivated to combine the teachings of Imaya into the invention of Heusel to include the above functional capabilities because imparting a force to eject the cutout workpiece part at particular locations and along a pathway helps keep the piece nearly horizontal while it drops, see [0031] of Imaya. This is helpful when trying to remove a workpiece which is stuck (see [0030-0032]) and may assist in mitigating damage because the edges of workpieces are not impacted. This modification would be recognized as applying a known technique, i.e. programming measurement algorithms, 
Regarding claim 3, the combined references as applied above teach the claimed invention and wherein the push-out piston is configured to move the push-out rod between a first retracted position in which the push-out rod does not project beyond an end of the machining head that faces the workpiece (Heusel: wherein punch 73 of punch apparatus 3 is not in use or extended beyond laser head 4 in Figure 1), and a second extended position in which the push-out rod projects beyond the end of the machining head that faces the workpiece (Heusel: see extension in Figures 7a and 7b; see also description of the movement of the punch apparatus in paragraph [0068]; see also [0042], wherein the punch apparatus 3 is movable in the Z direction).  
Regarding claim 4, the combined references as applied above teach the claimed invention and wherein the push-out rod in the second position is actuatable or is mounted in a resilient manner (Heusel: wherein the punch apparatus is movable in the downward direction via control unit 22, i.e. actuated, see [0055]; wherein there is a resilient item 70, see [0068]).  
Regarding claim 5, the combined references as applied above teach the claimed invention and wherein the two workpiece bearing supports (Heusel: 17a, 17b) hold the plate-shaped workpiece (12) at a workpiece bearing plane (See Figures 2a for the plane of workpiece 12), the machine further comprising:  28Attorney Docket No. 15540-0606001 
at least one support slide (13a, 13b) that is displaceable in the second direction (z direction) within the gap (see the supports 13a and 13b being lowered and has a bearing face for supporting the plate-shaped workpiece and the workpiece part that was cut during the separative machining (wherein discharge device comprises two sections, 17a and 17b with additional supports 13a, 13b; wherein [0043] discloses that the supports 13a and 13b support the free workpiece 12),
 wherein at least one of the support slide and the bearing face is movable to a position below the workpiece bearing plane (wherein [0051] discloses that the supports 13a and 13b are accelerated linearly downwards in the negative Z direction, see Figure 2c wherein the support 13a and 13b are below the plane along axis W1), 
wherein the bearing face of the support slide has a region that forms a rigid bearing region (see Figure 2c, wherein the support is rigid and not bending under the weight of the workpiece 12), and 
wherein the support slide (13a, 13b) and the push-out rod are positionable relative to one another in such a manner that the push-out position is disposed in the region of the bearing face that forms the rigid bearing region (see Figures 2a-2c for reference; best seen within Figures 7a and 7b, wherein the punch 73 extends within a gap below and in between the sides 17a and 17b; see also [0051] and [0053]).  
Regarding claim 6, the combined references as applied above teach the claimed invention and wherein an extent of the rigid bearing region in the first direction corresponds to an extent of a movement range of the machining head in the first direction (wherein Heusel:  [0023] discloses measuring, monitoring, and correcting movement paths; wherein [0048] discloses that the position of the workpiece 12 corresponds to the positon of the machining region 10; see also the numerical .  
Regarding claim 7, the combined references as applied above teach the claimed invention and having two support slides (Heusel: 13a, 13b) that are displaceable within the gap (see Figure 2c), each of the two support slides having a respective bearing face that has a respective edge, a respective edge of the respective bearing faces mutually facing each other (wherein Figure 2c illustrates the edges facing one another, see also Figure 3a), each of the respective bearing faces having one region that forms a respective rigid bearing region (wherein items 13a and 13b rigidly support a workpiece 12).  
Regarding claim 8, the combined references as applied above teach the claimed invention and wherein each of the respective edges of the bearing faces is aligned at an angle in relation to the first direction and to the second direction (Heusel: wherein a plane is formed by the first direction and second direction, i.e. the XY plane; wherein the supports 13a and 13b are pivotable relative to the plane, i.e. at an angle; see Figure 2d and [0060]).  
Regarding claim 9, the combined references as applied above teach the claimed invention and a controller configured to position the push-out rod and the at least one support slide relative to one another in such a manner that the rigid bearing region of the bearing face of a support slide of the at least one support slide is disposed at the push-out position (Heusel: wherein [0005] discloses a control unit; wherein the control unit 22 is used to control the movement of the workpiece 2, punch apparatus 3, and laser machining head 4, see [0055]; wherein the 
Regarding claim 10, the combined references as applied above teach the claimed invention and a controller configured to position the push-out rod and the at least one support slide relative to one another in such a manner that the push-out position lies between respective rigid bearing regions of two support slides of the at least one support slide (Heusel: wherein [0005] discloses a control unit; wherein the control unit 22 is used to control the movement of the workpiece 2, punch apparatus 3, and laser machining head 4, see [0055]; wherein the control unit controls the table 16 and units 13a,13b for discharging the workpiece; see also Figures 7a, 7b; please also see the combination statement of claim 1 regarding the push-out positi9on).  
Regarding claim 11, the combined references as applied above teach the claimed invention and wherein the controller is configured to predefine the push-out position so that the push-out position lies within a convex envelope of supported areas of the workpiece part, the supported areas bearing on respective rigid bearing regions of the bearing faces of the at least one support slide (please refer to control unit 22, configured to control the punch apparatus 3; wherein Figures 7a and 7b show an exemplary extension distance in an alternative embodiment for fixation, however providing evidence that the punch 73 is configured to carry out the claimed function; wherein the part 12 is supported on the supports 13a, 13b; see also Figures .  
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heusel (US 20090010731) in view of Imaya (US 20160297033), as applied to claim 1 above, and in further view of Yamashita (US 10220469).
Regarding claim 2, the combined references as applied above teach the claimed invention. Modified Heusel further teaches that the punch apparatus and the laser machining head are movable in multiple directions, in addition to teaching two movement units (see [0042] disclosing that the punch apparatus can be movable in a Z direction and the laser machining head can be movable in the X and Y directions, see also [0021], [0054], [0057]. However, Heusel does not explicitly teach a third movement drive. Specifically, Heusel does not explicitly teach a third movement drive for moving the machining head in the first direction within the gap, and wherein the push-out piston is movable within the gap by means of the second and the third movement drives.
	However, from the same or similar field of endeavor, Yamashita (US 10220469) discloses a third movement drive for moving the machining head in the first direction within the gap, and wherein the push-out piston is movable within the gap by means of the second and the third movement drives (wherein the moving unit includes a Y-axis moving mechanism, a first X axis moving mechanism, and two Z-axis moving mechanisms, see Col. 2, lines 34-53; wherein there is an additional stage moving mechanism as well, see Col. 3, lines 3-6; wherein there is a mechanical machining mechanism as well as a laser beam mechanism, both moveable; see also .
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the additional movement mechanisms as disclosed by Yamashita into the invention of modified Heusel.
	One would be motivated to do so in order to in order to independently perform two machining operations with high accuracy and a high speed (Col. 3, lines 42-49). This modification would be recognized as applying a known technique, i.e. additional movement mechanisms, to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success.
Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heusel (US 20090010731 in view of Imaya (US 20160297033), as applied to claim 1 above, and in further view of Yamaguchi (US 20150027999).
Regarding claim 12, all previously recited limitations are rejected by Heusel as modified by Imaya. Although modified Heusel suggests and intimates that there may be a measuring device in the form of a position sensor in paragraph [0067], the direction being measured is not the direction of the extension of the punch (73). Specifically, Heusel does not explicitly teach at least one sensor that is configured to detect an attainment of the second extended position by the push-out rod.  
	However, from the same or similar field of endeavor, Yamaguchi (US 20150027999) teaches at least one sensor that is configured to detect an attainment of the second extended position by the push-out rod (wherein tool 19 is .
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Yamaguchi into the invention of modified Heusel.
	Heusel contemplates and suggests the invention may incorporate a sensor [0073]; wherein the sensor of Yamaguchi provides additional insight to the controller in order to correct the position of the punch. This also provides insight as to whether a mechanical operation has been completed [0063, Yamaguchi]. This modification would be recognized as applying a known technique, i.e. a sensor, to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success.
Regarding claim 13, all previously recited limitations are rejected by Heusel as modified by Imaya. Although modified Heusel suggests and intimates that there may be a measuring device in the form of a position sensor in paragraph [0067], the direction being measured is not the direction of extension of the punch (73). Specifically, Heusel does not explicitly teach wherein the push-out piston has at least one sensor that is configured to detect any contact between the push-out rod and the surface of the workpiece part.  
	However, from the same or similar field of endeavor, Yamaguchi (US 20150027999) discloses at least one sensor that is configured to detect any contact between the push-out rod and the surface of the workpiece part (wherein .
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Yamaguchi into the invention of modified Heusel.
	Heusel contemplates and suggests the invention may incorporate a sensor [0073]; wherein the sensor of Yamaguchi provides additional insight to the controller in order to correct the position of the punch. This also provides insight as to whether a mechanical operation has been completed [0063, Yamaguchi]. This modification would be recognized as applying a known technique, i.e. a sensor, to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/TYRONE V HALL JR/Primary Examiner, Art Unit 3723